Citation Nr: 0932958	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-15 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate (claimed as prostate cancer), to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974 
and March 1989 to March 1997.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Wichita, Kansas, which denied the Veteran's claim 
of service connection for adenocarcinoma of the prostate.  


FINDINGS OF FACT

1.  The competent evidence of record is in equipoise as to 
whether the Veteran traveled to the Republic of Vietnam while 
on active duty during the Vietnam Era; thus, exposure to 
herbicides while serving on active duty is presumed.

2.  The clinical evidence of record reflects that the Veteran 
was diagnosed with adenocarcinoma of the prostate.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the Veteran's 
adenocarcinoma of the prostate is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307(a) (6), 3.309(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Furthermore, in light of the favorable 
decision for the Veteran in this case, any error in the 
timing or content of VCAA notice, if shown, would be moot.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In addition, VA regulations provide presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent or greater 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 (the "Vietnam Era"), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6).  They also provide presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary of the Veterans Affairs 
(the "Secretary") determines warrants a presumption of 
service connection by reason of having a positive association 
with exposure to an herbicide agent, and that becomes 
manifest within the period (if any) prescribed in such 
regulations in a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam Era.

The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Board notes that "service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  However, the VA General Counsel has 
determined that the regulatory definition, which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic, requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Furthermore, the United 
State Court of Appeals for the Federal Circuit ("Federal 
Circuit") has clearly held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure and service 
connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009).  Thus, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam. 

Where the evidence does not warrant presumptive service 
connection, the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

III. Analysis

A surgical pathology report reflects that the Veteran was 
diagnosed with adenocarcinoma of the prostate in September 
2005, approximately 31 years after separation from his first 
period of service during the Vietnam Era.  See Shawnee 
Mission Medical Center Report, September 2005.  The Veteran 
avers that while serving as an air crewman with the 
Helicopter Combat Support Squadron THREE between November and 
December 1972, he flew on numerous combat support missions to 
Vietnam, including Saigon, Da Nang and Vangtau, to refuel, 
pick up supplies or parts, mail and occasionally, personnel.  
See VA Form 9, May 2007.  He contends that his prostate 
cancer was the result of herbicide exposure during this 
service within the borders of  Vietnam.  Id.  

As an initial matter, the Board notes that the evidence of 
record is negative for any service records which establish 
that the Veteran served within the Republic of Vietnam.  The 
Veteran's DD-214 shows that his continuous active military 
service began in July 1970; his military occupational 
specialty ("MOS") was an aircraft mechanic.  It further 
shows that he served with the Helicopter Combat Support 
Squadron THREE.  However, although he received both the 
Vietnam Service Medal and Vietnam Campaign Medal, these 
awards are not indicative of service in the Republic of 
Vietnam, as they were also awarded to service members who 
served outside of Vietnam in direct support of operations in 
Vietnam.  Department of Defense, Manual of Military 
Decorations and Awards (1996).  

The Veteran's service personnel records show that he was 
assigned to the USS FLINT between November 5, 1972 and 
January 23, 1973.  In an effort to support his claim that he 
was actually present in Vietnam, the Veteran requested that 
the RO obtain deck logs for the USS FLINT.  However, the 
claims folder contains guidance on deck log policy and 
information from the Department of the Navy, Naval Historical 
Center, which specifically indicates that deck logs rarely 
mention an individual serviceman's name unless he is a VIP, 
is involved in a major accident, or is killed.

However, the evidence of record reflects that the Veteran was 
awarded the Air Medal "for meritorious achievement in aerial 
flight as an Aircrewman of helicopter aircraft while attached 
to Helicopter Combat Support Squadron THREE, Detachment ONE 
HUNDRED FIVE embarked in USS FLINT (AE 32) engaged in combat 
support operations in Southeast Asia from 3 November to 25 
December 1972."  The award further indicates that the 
Veteran successfully completed 50 combat support missions 
during this period.  

Despite the lack of service records indicating that the 
Veteran was in Vietnam, the service records do indicate that 
he was an aircraft mechanic/ air crewman.  Despite the 
absence of documentation of in-service visitation to Vietnam, 
the Board finds the Veteran's statements that he flew on 
numerous combat support missions to Vietnam to refuel, pick 
up supplies or parts, mail and occasionally, personnel, is 
totally credible and consistent with the circumstances of his 
service.  If lay evidence presented by a Veteran in support 
of his claim is found to be competent and ultimately 
credible, a lack of corroboration by official records is not 
an absolute bar to his ability to prove his claim based on 
this competent lay evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran's credible lay statements, in 
conjunction with his service personnel records showing his 
service aboard the USS FLINT between November 5, 1972 and 
January 23, 1973, and his receipt of the Air Medal, bring the 
evidence into equipoise.  Consequently, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran was present within the borders of Vietnam during 
active duty service.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the [v]eteran shall prevail 
upon the issue).

Service connection is only warranted on this presumptive 
basis for a specific list of diseases set forth under 38 
C.F.R. § 3.309(e) as listed above.  As previously noted, the 
evidence shows that the Veteran was diagnosed with 
adenocarcinoma of the prostate in September 2005.  As the 
Veteran's diagnosed disability is among the diseases 
recognized under 38 C.F.R. § 3.309(e), diseases associated 
with exposure to certain herbicide agents, presumptive 
service connection on the basis of herbicide exposure is 
warranted.


ORDER

Entitlement to service connection for adenocarcinoma of the 
prostate, to include as secondary to herbicide exposure, is 
granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


